t c no united_states tax_court gwendolyn a ewing petitioner v commissioner of internal revenue respondent docket no filed date after submitting an application to and receiving an adverse determination from respondent r petitioner p petitioned this court to seek our determination whether she is entitled to relief from joint liability under sec_6015 i r c r contends that in making our determination we may not consider evidence introduced at trial which was not included in the administrative record and whether or not our review is limited to r’s administrative record p is not entitled to equitable relief under sec_6015 i r c held our determination whether p is entitled to relief under sec_6015 i r c is made in a trial de novo thus we may consider matter raised at trial which was not included in the administrative record held further p is entitled to equitable relief under sec_6015 i r c karen l hawkins for petitioner thomas m rohall for respondent colvin judge respondent determined that petitioner is not entitled to relief from joint liability for tax under sec_6015 for petitioner filed a petition under sec_6015 seeking our determination whether she is entitled to relief under sec_6015 the issues for decision are whether in determining petitioner’s eligibility for relief under sec_6015 we may consider evidence introduced at trial which was not included in the administrative record we hold that we may whether petitioner is entitled to relief from joint liability for tax under sec_6015 we hold that she is section references are to the internal_revenue_code in effect for the applicable years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found we have previously decided that we have jurisdiction in this case 118_tc_494 a petitioner and petitioner’s husband petitioner petitioner resided in martinez california when she filed her petition she married richard wiwi mr wiwi on date at the time of trial they were still married and living together petitioner is a licensed clinical laboratory scientist in she worked full time for the blood bank of alameda contra costa counties as a medical technologist and was eligible for various employee_benefits not described further in the record later in the blood bank changed her position to part time from to petitioner was employed in two temporary medical technologist positions and she received no employee_benefits petitioner’s husband in mr wiwi was the sole_proprietor of a financial services business he was licensed to trade securities and sell insurance petitioner knew about his business but she did not know how much he earned he concealed from her the fact that he had prior financial obligations including unpaid income_tax for and petitioner and her husband’s tax_return taxes in the amount of dollar_figure were withheld from petitioner’s wages in mr wiwi made no estimated_tax payments to the united_states and was not subject_to_withholding in petitioner and mr wiwi filed a joint federal_income_tax return for on that return they reported federal_income_tax withheld on petitioner’s wages of dollar_figure and additional tax due of dollar_figure however they paid only dollar_figure with their return petitioner paid dollar_figure and mr wiwi paid dollar_figure as a result of withholding and the payment with the return petitioner paid an amount equal to the tax on her income but mr wiwi paid less than the tax due on his income mr wiwi told petitioner and she reasonably believed that he would pay the unpaid tax as provided in a proposed installment_agreement that he submitted with their income_tax return mr wiwi failed to pay the remaining tax but he concealed that fact from petitioner until early in he filed an offer_in_compromise in which he said he could not pay the unpaid tax for petitioner’s finances petitioner and mr wiwi have always kept their finances separate petitioner paid her own expenses including federal_income_tax on her income beginning before they were married and continuing until the time of trial petitioner paid at least half of their household expenses from the date they were married until mr wiwi began having medical problems in he lost his license to sell securities in and his income decreased dramatically since petitioner has worked at several temporary jobs and paid all of her and about percent of mr wiwi’s expenses petitioner’s total monthly household expenses on behalf of herself and mr wiwi in and including rent utilities transportation food clothing and medical insurance were about dollar_figure petitioner had about dollar_figure in her savings account in and dollar_figure at the time of trial she received wages of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in mr wiwi’s medical_condition worsened which prevented him from working in he had hip replacement surgery in and in petitioner liquidated an individual_retirement_account ira and used the proceeds about dollar_figure as part of a dollar_figure downpayment to buy a dollar_figure residence for mr wiwi and herself the monthly mortgage payment was about the same as their previous rent payments at the time of trial petitioner had a sec_401 retirement account with the american red cross the record does not indicate the value of that account b petitioner’s request for relief from joint tax_liability on date petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief in which she sought relief from joint liability for a the record does not indicate the amount of petitioner’s income for and portion of the amount of the unpaid tax_liability shown on the joint_return on date respondent sent petitioner a letter which said that respondent had preliminarily determined that petitioner was not entitled to relief under sec_6015 an appeals officer met with petitioner’s representative for hours on date and for hours on date respondent determined on date that petitioner was not entitled to equitable relief under sec_6015 for respondent's only stated reasons were you had knowledge of the liability and you are still married and living with the nonrequesting spouse exhibit 10-r which includes the materials assembled by the examining agent and the appeals officer in response to petitioner’s claim for equitable relief is respondent’s administrative file the administrative file for this case petitioner timely filed a petition in this court opinion a whether we are limited to respondent’s administrative record in making our determination respondent’s position respondent contends that in making our determination under sec_6015 we may not consider evidence introduced at trial which was not included in the administrative record more specifically respondent contends that pursuant to the administrative_procedure_act apa u s c secs and cases decided thereunder this court may consider only the administrative record the record rule in making our determination in this case see 411_us_138 373_us_709 we disagree as discussed next our holding herein is based on more than years of well-established interpretative history and practice before this court the commissioner has recently taken the contrary position in three u s courts of appeals cases specifically the commissioner contended that the tax_court did not err in collection cases arising under sec_6330 in allowing the introduction of evidence that was not part of the administrative record see the commissioner’s briefs in 57_fedappx_774 9th cir affg tcmemo_2002_67 56_fedappx_802 9th cir affg tcmemo_2002_87 and chase v commissioner 55_fedappx_717 5th cir affg tcmemo_2002_93 in the commissioner’s brief in holliday v commissioner supra the commissioner argued that the taxpayer labors under the faulty assumption that judicial review of cdp hearings is governed by the record review requirements of the administrative_procedure_act although judicial review of the merits of agency actions pursuant to the apa is generally limited to the administrative record upon which the challenged action was based see eg 470_us_729 411_us_138 taxpayer’s petition in tax_court was founded upon sec_6330 not the judicial review provisions of the apa sec_6330 does not impose any requirement that the office of appeals create a record or that judicial review by the tax_court be limited to the facts or documents presented at the cdp hearing these three courts of appeals opinions are unpublished and are not binding precedent in each of those opinions the court_of_appeals upheld the commissioner’s position our jurisdiction to determine whether the taxpayer qualifies for relief under sec_6015 sec_6015 f authorizes the secretary to prescribe procedures under which taking into account all the facts and circumstances the secretary may determine that it is inequitable to hold an individual jointly liable for tax sec_6015 a provides our jurisdiction in sec_6015 cases sec_6015 provides that a taxpayer against whom a deficiency has been asserted and who elects to have sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed- sec_6015 or c apply may petition this court to determine the appropriate relief available to the individual under sec_6015 including relief under sec_6015 114_tc_324 to prevail under sec_6015 petitioner must show that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 determinations and redeterminations by this court sec_6015 which authorizes this court to determine the appropriate relief available under sec_6015 is similar to our deficiency jurisdiction in sec_6213 which provides that taxpayers who receive a notice_of_deficiency may petition this court for a redetermination of the deficiency sec_6213 it is well established that the apa does not apply to deficiency cases in this court that is cases arising under sec_6213 or sec_6214 in which we may redetermine the taxpayer’s tax_liability o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 58_tc_282 in contrast respondent contends that the apa applies to our proceedings under sec_6015 as discussed next we find no convincing reason to treat our determinations under sec_6015 and sec_6213 differently for purposes of applicability of the apa we make redeterminations under sec_6213 de novo o’dwyer v commissioner supra pincite 62_tc_324 see 875_f2d_1396 9th cir 725_f2d_64 7th cir affg tcmemo_1981_690 97_tc_7 a trial before this court is a proceeding de novo hence our determination of a taxpayer’s liability must be based on the merits of the case and not on any previous record developed at the administrative level congress has used both determine and redetermination in establishing the jurisdiction of the tax_court we see no material difference between the words in o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 the u s court_of_appeals for the fourth circuit held that u s c sec_554 does not apply to deficiency determinations in this court because in those cases we are not reviewing a record of a formal proceeding ie there is no hearing transcript witness testimony or exhibits introduced by the parties to emphasize that the tax_court is a trial_court the court in o’dwyer pointed out that the tax_court is empowered to prescribe rules_of_practice and procedure and is required to apply the rules of evidence applicable to nonjury trials in the u s district_court for the district of columbia and to make findings_of_fact upon such evidence sec_6213 sec_7453 sec_7459 determine in sec_6015 and redetermination in sec_6213 for purposes of this discussion since the tax_court and the predecessor board_of_tax_appeals see 15_bta_645 has had jurisdiction to redetermine deficiencies and additions to tax sec_6213 and sec_6214 and since to determine overpayments sec_6512 under sec_6213 and its predecessors we and earlier the board_of_tax_appeals have redetermined deficiencies de novo not limited to the commissioner’s administrative record for more than years we can presume that congress was aware of this long history in when congress used the word determine in sec_6015 if congress includes language from a prior statute in a new statute courts can presume that congress intended the longstanding legal interpretation of that language to be applied to the new statute 380_us_678 716_f2d_714 9th cir there are other situations in which this court makes determinations de novo for example sec_7436 provides that the tax_court may determine whether the commissioner’s determination regarding an individual’s employment status is correct congress intended that we conduct a trial de novo with respect to our determinations regarding employment status see h rept pincite 1997_4_cb_319 s rept pincite 1997_4_cb_1067 h conf rept pincite 1997_4_cb_1457 as another example sec_6404 authorizes this court to determine whether the secretary’s refusal to abate interest was an abuse_of_discretion our practice has been to make our determination after providing an opportunity for a trial de novo see eg goettee v commissioner tcmemo_2003_43 jean v commissioner tcmemo_2002_256 jacobs v commissioner tcmemo_2000_123 our long tradition of providing trials de novo in making our determinations and congress’s use of the word determine in our jurisdictional grant in sec_6015 suggest that congress intended that we provide an opportunity for a trial de novo in making our determinations under sec_6015 this court has jurisdiction to issue declaratory judgments relating to the status qualification valuation or classification of certain sec_501 organizations retirement plans gifts governmental obligations and installment payments under sec_6166 sec_7428 sec_7476 sec_7477 sec_7478 sec_7479 none of those sections authorizes us to make a determination instead those provisions authorize this court after the commissioner has made a determination to make a declaration with respect to the matter our rules relating to declaratory_judgment cases provide for consideration of evidence not in the administrative record under various circumstances our disposition of actions under sec_7476 for declaratory_judgment involving the initial qualification of a retirement_plan and actions under sec_7428 for the initial qualification or classification of an exempt_organization private_foundation or private_operating_foundation is continued whether trial de novo is appropriate in determining whether respondent’s determination under sec_6015 was an abuse_of_discretion respondent contends that because a taxpayer is entitled to relief under sec_6015 only if we determine that the commissioner’s determination was an abuse_of_discretion we may consider only the commissioner’s administrative record in making our determination we disagree respondent’s view that we should not provide a trial de novo if the standard of review is abuse_of_discretion is at odds with decades of tax_court precedent and practice the traditional effect of applying an abuse_of_discretion standard in this court is to alter the standard of review not to restrict what evidence we consider in making our determination courts have used various but similar phrases to describe the meaning of an abuse_of_discretion standard such as the taxpayer bears a heavy burden_of_proof the commissioner’s continued ordinarily based on the administrative record unless with the permission of the court upon good cause shown the court permits a party to introduce evidence that had not been presented to the commissioner rule a our disposition of a governmental obligation action under sec_7478 is made on the basis of the administrative record augmented by additional evidence to the extent that the court may direct id our disposition of a declaratory_judgment action involving a revocation gift valuation or the eligibility of an estate with respect to installment payments under sec_6166 may be made on the basis of the administrative record alone only where the parties agree that such record contains all the relevant facts and that such facts are not in dispute id position deserves our deference and we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law see eg 439_us_522 jonson v commissioner t c pincite see also 116_tc_206 92_tc_641 73_tc_182 our longstanding practice has been to hold trials de novo in many situations where an abuse_of_discretion standard applies in those cases our practice has not been to limit taxpayers to evidence contained in the administrative record or arguments made by the taxpayer at the administrative level examples of actions in which we conduct a trial de novo are whether it was an abuse_of_discretion for the commissioner to determine that a taxpayer’s method_of_accounting did not clearly reflect income under sec_446 eg thor power tool co v commissioner supra pincite supreme court used tax_court findings in making its determination mulholland v united_states cl_ct reallocate income or deductions under sec_482 the u s court of federal claims conducts a trial de novo in tax_refund cases in which the commissioner has exercised discretion and determined that the taxpayer’s method_of_accounting does not clearly reflect income under sec_446 mulholland v united_states cl_ct in mullholland the claims_court rejected the government’s continued eg 933_f2d_1084 2d cir u s court_of_appeals for the second circuit implicitly approved our de novo consideration of sec_482 reallocations affg 92_tc_525 fail to waive penalties and additions to tax eg 99_tc_132 based in part on the commissioner’s expert’s testimony that taxpayers were influenced by energy crisis to invest in energy partnerships failure to waive the addition_to_tax for underpayment attributable to valuation_overstatement under sec_6659 was an abuse_of_discretion affd sub nom 28_f3d_1024 10th cir refuse to abate interest under sec_6404 see paragraph a-3 above refuse to grant the taxpayer’s request for an extension of time to file eg estate of proios v commissioner tcmemo_1994_442 taxpayer’s failure to call witnesses held against the taxpayer and disallow a bad_debt_reserve deduction eg newlin mach corp v commissioner continued contention that 439_us_522 limits the court to review of the record and the facts upon which the commissioner relied in making the determination the court said that the supreme court did not indicate in thor power tool co v commissioner supra and aaa v united_states 367_us_687 that either the tax_court or the court of claims improperly conducted a trial de novo to determine whether the commissioner had in fact abused his discretion in determining whether the accounting_method clearly reflected income instead the supreme court relied on the findings_of_fact of both courts in making its own determination mulholland v united_states supra pincite t c testimony and evidence considered we are aware of no reason to depart from this longstanding practice in making our determination under sec_6015 magana v commissioner does not govern this case in 118_tc_488 a case in which we reviewed the commissioner’s determination under sec_6330 that tax_lien filings were appropriate we held that absent special circumstances the taxpayer could not raise before this court an issue he had not raised in a hearing conducted by the commissioner’s appeals_office under sec_6330 id pincite the issue the taxpayer first sought to raise before this court was that collection of tax would cause hardship to him because of his poor health and the resulting cloud on title to his residence his only significant asset id pincite we said that absent special circumstances in our review of whether the commissioner’s determination was an abuse_of_discretion under sec_6330 we consider only arguments issues and other matters that were raised at the sec_6330 hearing or otherwise brought to the attention of the appeals_office id under sec_6330 we review a taxpayer’s underlying tax_liability de novo 114_tc_604 114_tc_176 118_tc_488 involved only issues where our review was for abuse_of_discretion in magana underlying tax_liability was not at issue respondent contends that under our holding in magana we may not consider facts or issues that were not previously raised by the taxpayer during the commissioner’s consideration of the taxpayer’s request for relief under sec_6015 we disagree that magana applies here for several reasons first in magana we said we were not deciding whether our holding therein applies to claims for relief from joint liability under sec_6015 raised in a collection proceeding under sec_6330 id pincite n clearly then our holding in magana does not apply to claims for relief from joint liability not brought under sec_6330 eg brought as stand alone claims under sec_6015 second we did not say in magana that the taxpayer would be limited to the administrative record or that the taxpayer may not offer evidence in the proceeding in this court third in magana we did not discuss the apa or the record rule thus we conclude that magana does not govern here our adoption of respondent’s position would lead to inconsistent procedures in similar cases adoption of respondent’s position would lead to the anomaly of proceedings in some sec_6015 cases on the basis of the commissioner’s administrative record and trials de novo in others consider two examples first a trial de novo would be necessary if a taxpayer petitions this court months after filing an election for sec_6015 relief and the commissioner has made no determination granting or denying relief sec_6015 we have jurisdiction to make a determination in this situation even though there may be no administrative record thus trial de novo is clearly authorized and appropriate second in a deficiency case we hold a trial de novo relating to a taxpayer’s affirmative defense that he or she is entitled to innocent spouse relief under sec_6015 see eg butler v commissioner t c pincite adoption of respondent’s position here would cause us to apply different procedures in our determinations under sec_6015 cases we have previously indicated our preference for uniform procedures under sec_6015 for example we have declined to treat nonelecting spouses in deficiency proceedings differently from nonelecting spouses in stand alone proceedings ie cases in which a taxpayer requests relief from joint_and_several_liability that are independent of any deficiency proceeding 114_tc_354 similarly we believe taxpayers should have the same opportunity to have a trial de novo relating to entitlement to relief under sec_6015 whether relief was raised as an affirmative defense in a deficiency proceeding in a stand alone proceeding where the commissioner has issued a final_determination denying the taxpayer’s request for relief or in a stand alone proceeding where the commissioner has failed to rule on the taxpayer’s claim within months of its filing in corson v commissioner supra pincite we stated we believe that the interests of justice would be ill served if the rights of the nonelecting spouse were to differ according to the procedural posture in which the issue of relief under sec_6015 is brought before the court identical issues before a single tribunal should receive similar treatment as in corson we believe that cases in which the taxpayer seeks relief under sec_6015 should receive similar treatment and thus the same standard of review the nonrequesting spouse may elect to intervene in the judicial proceeding in which we determine whether the requesting spouse qualifies for relief under sec_6015 sec_6015dollar_figure this election is available both in deficiency cases in which sec_6015 relief is requested and in stand alone cases such as this case rule 115_tc_118 corson v commissioner supra pincite the fact that congress provided for intervention by nonrequesting spouses in the tax_court proceeding suggests congress intended that we conduct trials de novo in making our determinations under sec_6015 to permit the intervenor to offer evidence to challenge the requesting spouse’s entitlement to relief sec_6015 states in pertinent part that the tax_court shall establish rules which provide the individual not making the election with adequate notice and an opportunity to become a party to a proceeding conclusion part of our interpretative responsibility here is to give proper effect to both sec_6015 and f courts attempt to read statutory provisions harmoniously so as to give proper effect to all of the words of the statute see fda v brown williamson tobacco corp 529_us_120 citing ftc v mandel bros inc 359_us_385 38_us_263 we have done so here we read these provisions to give effect to the other our de novo review of the commissioner’s determinations under sec_6015 gives effect to the congressional mandate that we determine whether a taxpayer is entitled to relief under sec_6015 the measure of deference provided by the abuse_of_discretion standard is a proper response to the fact that sec_6015 authorizes the secretary to provide procedures under which based on all the facts and circumstances the secretary may relieve a taxpayer from joint liability that approach de novo review applying an abuse_of_discretion standard properly implements the statutory provisions at issue here and has a long history in numerous other areas of tax_court jurisprudence see supra pp we conclude that our determination whether petitioner is entitled to equitable relief under sec_6015 is made in a trial de novo and is not limited to matter contained in respondent’s administrative record and that the apa record rule does not apply to sec_6015 determinations in this courtdollar_figure b whether petitioner is entitled to equitable relief respondent contends that even if we consider matter raised at trial which was not included in the administrative file respondent’s determination that petitioner is not entitled to equitable relief was not an abuse_of_discretion we disagree the commissioner announced a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner our holding herein is consistent with apa provisions relating to judicial determinations made in connection with agency actions tit u s c sec_554 adjudications does not apply to matters subject_to trial of the law and the facts de novo such as our redetermination of a deficiency o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 tit u s c sec_706 provides inter alia that a reviewing court shall hold unlawful and set_aside agency action findings and conclusions found to be unwarranted by the facts to the extent that the facts are subject_to trial de novo by the reviewing court a matter may be made subject_to trial de novo by u s code provisions applicable to a specific action see eg u s c sec a suits for judicial review of certain agency actions under the food stamp program are by a trial de novo in which the court shall determine the validity of the questioned administrative action in issue as held herein our determinations under sec_6015 are made based on trials de novo the legislative_history of sec_6015 does not suggest that congress contemplated changing the well-established inapplicability of the apa to tax_court determinations s rept pincite 1998_3_cb_537 h conf rept pincite 1998_3_cb_747 respondent’s determination was subject_to revproc_2000_15 2000_1_cb_447 because it was in effect when respondent’s appeals officer evaluated petitioner’s request and when respondent issued the notice_of_determination rev_proc continued will consider in deciding whether to grant equitable relief under sec_6015 revproc_2000_15 supra lists the following two facts which if true the commissioner weighs in favor of granting relief the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by his or her spouse and the following two facts which if true the commissioner weighs against granting relief the taxpayer received significant benefit from the unpaid liability or the item giving rise to the deficiency and the taxpayer has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates revproc_2000_15 supra implies that the commissioner will generally not consider the absence of facts or in determining whether to grant relief under sec_6015 however based on caselaw deciding whether it was equitable to relieve a taxpayer from joint liability under former sec_6013 we consider the fact that a taxpayer did not significantly benefit from the unpaid liability or item continued supra superseded notice_98_61 1998_2_cb_756 effective date revproc_2003_61 2003_32_irb_296 date superseded revproc_2000_15 supra for requests for relief under sec_6015 pending on date for which no preliminary determination_letter had been issued as of date and for requests for relief filed on or after date giving rise to the deficiency as a factor in favor of granting relief to that taxpayerdollar_figure ferrarese v commissioner tcmemo_2002_249 citing 93_tc_434 foley v commissioner tcmemo_1995_16 robinson v commissioner tcmemo_1994_557 klimenko v commissioner tcmemo_1993_340 hillman v commissioner t c memo revproc_2000_15 supra lists the following four facts which if true the commissioner weighs in favor of granting relief and if not true the commissioner weighs against granting relief the taxpayer would suffer economic hardship if relief is denied in the case of a liability that was properly reported but not paid the taxpayer did not know and had no reason to know that the liability would not be paid the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability weighs against relief only if the requesting spouse has the obligation revproc_2000_15 sec_4 supra also states no single factor will be determinative of whether equitable relief will or will not be granted in any cases deciding whether a taxpayer was entitled to equitable relief under sec_6013 are helpful in deciding whether a taxpayer is entitled to relief under sec_6015 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive as discussed next none of the factors used by the commissioner in making sec_6015 determinations supports respondent’s determination in this case petitioner’s marital status petitioner was still married to mr wiwi at the time of trial respondent determined without further explanation but did not otherwise argue before the court that the marital status factor weighs against petitioner we conclude that this factor is neutral spousal abuse mr wiwi did not abuse petitioner respondent does not contend that the spousal abuse factor weighs against petitioner we conclude that this factor is neutral significant benefit respondent does not argue that petitioner significantly benefited from mr wiwi’s underpayment_of_tax for petitioner has paid more than one half of her and mr wiwi’s expenses since the time they were married petitioner has not received any income or other financial benefit from mr wiwi petitioner’s financial situation worsened after due to mr wiwi’s financial problems we conclude that petitioner did not significantly benefit from mr wiwi’s failure_to_pay_tax on his income and that this factor favors petitioner compliance with tax laws petitioner filed returns for tax years following and has complied with tax laws at least since respondent contends that petitioner was not in compliance with federal tax laws because taxes were underwithheld from petitioner’s income for we disagree although taxes were underwithheld from petitioner’s income for petitioner paid an amount equal to the tax on her income for that year by paying dollar_figure with the joint_return she timely filed with mr wiwi respondent does not explain how the fact that petitioner was underwithheld for one tax_year shows that she was noncompliant with the tax laws respondent does not contend that petitioner’s payment for was late or inadequate or that she was underwithheld in any other year the fact that taxes were underwithheld from petitioner for does not mean that she was not in compliance with the tax laws on the contrary her timely payment of all taxes she owed for that year shows she complied with the tax lawsdollar_figure revproc_2000_15 supra lists tax compliance as a factor which the secretary will consider only against granting relief we conclude that this factor is neutral respondent does not contend that petitioner is liable for the penalty under sec_6654 for failure to pay estimated_tax for economic hardship respondent contends that petitioner had enough assets and income from which to pay the unpaid tax for and that petitioner failed to show that she would suffer economic hardship if relief is denied petitioner contends that she would suffer economic hardship if relief were denied because she would be unable to pay for basic living_expenses for herself and mr wiwi petitioner paid all of her and at least half of mr wiwi’s monthly living_expenses totaling about dollar_figure in and during that time petitioner had only temporary and part-time jobs and had no benefits mr wiwi’s medical_condition worsened and his ability to earn any income decreased petitioner remained married to mr wiwi and paid his increasing expenses petitioner was prudent in saving some money under these circumstances on the facts of this case we disagree with respondent that petitioner would not suffer a hardship if she were required to use her savings or to borrow against the equity in her house to pay the unpaid tax attributable to mr wiwi we conclude that this factor favors petitioner knowledge or reason to know in determining whether a taxpayer in an underpayment case is entitled to equitable relief under sec_6015 we consider whether the requesting spouse knew or reason to know that the tax would be unpaid when the return was signed 121_tc_73 wiest v commissioner tcmemo_2003_91 respondent contends that when petitioner signed the return she knew or had reason to know that mr wiwi would not pay the tax due for and that it was not reasonable for petitioner to believe that mr wiwi would pay the tax we disagree when mr wiwi and petitioner filed their tax_return he told her and she reasonably believed that he would pay the unpaid tax for according to an installment_agreement he had attached to the return however mr wiwi failed to pay that tax or to pay tax according to the installment_agreement mr wiwi concealed from petitioner until that he had failed to pay the unpaid tax during those years petitioner did not know and had no reason to know of mr wiwi’s failure to pay that tax this fit his pattern of deception mr wiwi had also concealed from her that he owed tax for and respondent offered no contrary evidence on this factor we conclude that this factor favors petitioner whether the underpayment_of_tax is attributable to petitioner’s husband respondent concedes that the underpayment_of_tax for is attributable to mr wiwi legal_obligation to pay tax respondent does not argue that the legal_obligation factor weighs against petitioner we conclude that the legal_obligation factor does not apply here because petitioner and mr wiwi are not divorced ferrarese v commissioner tcmemo_2002_249 see 120_tc_137 other factors a taxpayer is entitled to equitable relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold that individual liable revproc_2000_15 supra acknowledges that the factors listed therein are not exhaustive despite this respondent did not consider the fact as discussed above that petitioner did not participate in any wrongdoing in this case on the contrary the problem began with mr wiwi who as discussed above concealed from petitioner that he had not paid the unpaid tax for in deciding whether it is inequitable to hold a spouse liable under sec_6015 we have considered whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse 992_f2d_1256 the equitable factors we consider under sec_6015 are the same equitable factors we consider under sec_6015 119_tc_306 114_tc_276 2d cir affg tcmemo_1992_228 119_tc_306 jonson v commissioner t c pincite it is also relevant to petitioner’s claim for relief that petitioner and mr wiwi were married for less than months in all of the problems began with mr wiwi in that most of mr wiwi’s underpayment_of_tax for apparently occurred because he failed to make estimated_tax payments before they were married these facts support petitioner’s claim that she is entitled to relief under sec_6015 conclusion petitioner has presented an especially strong case for relief from joint liability under factors promulgated by the commissioner in revproc_2000_15 supra all of these factors either weigh in favor of petitioner or are neutral and none of those factors weigh against granting relief to petitioner petitioner did not significantly benefit from the underpayment the underpayment was solely attributable to mr wiwi she has complied with federal tax laws at least since she did not know or have reason to know mr wiwi would not pay the unpaid tax for and payment of the tax would cause economic hardship the neutral factors include petitioner’s marital status and lack of spousal abuse the legal_obligation factor does not apply here because petitioner and mr wiwi are still married we determine that respondent’s denial of relief under sec_6015 was an abuse_of_discretion and that on the basis of all the facts and circumstances it would be inequitable to hold petitioner liable for the underpayment_of_tax for to reflect the foregoing decision will be entered for petitioner reviewed by the court wells cohen swift gerber laro vasquez gale thornton haines goeke and kroupa jj agree with this majority opinion wherry j concurs in result only thornton j concurring i agree with the majority and write separately to address certain points regarding the application of the administrative_procedure_act apa u s c secs to tax_court proceedings and our application of the abuse_of_discretion standard in cases for spousal relief under sec_6015 since its enactment in the apa has never governed proceedings in this court or in its predecessor the board_of_tax_appeals see eg o’dwyer v commissi266_f2d_575 4th cir the tax_court is a court in which the facts are triable de novo we agree that the tax_court is not subject_to the administrative pr28_tc_698 this long-established practice comports with the provisions of the apa and its history as a statute of general application the apa does not supersede specific statutory provisions for judicial review apa sec_704 provides agency action made reviewable by statute and final agency action for which there is no other adequate remedy in a court are subject_to judicial review u s c sec_704 apa sec_703 governs the form and venue of judicial review under the apa see u s c sec_703 the legislative_history of apa sec_703 makes clear that where there is a special statutory review proceeding relevant to the subject matter that special statutory review shall not be disturbed s comm on the judiciary 79th cong 1st sess administrative_procedure_act comm print reprinted in administrative_procedure_act legislative_history pincite see h rept 79th cong 2d sess reprinted in administrative_procedure_act legislative_history pincite same as the u s supreme court stated in 487_us_879 when congress enacted the apa to provide a general authorization for review of agency action in the district courts it did not intend that general grant of jurisdiction to duplicate the previously established special statutory procedures relating to specific agencies applying these principles the u s court_of_appeals for the fifth circuit has indicated that the apa is not an appropriate vehicle for challenging the commissioner’s denial of a request to abate interest under sec_6404 see 336_f3d_419 n 5th cir review under the apa is accordingly available only where ‘there is no other adequate remedy in a court ’ similarly in an unpublished opinion involving the validity of the commissioner’s issuance of a notice the senate judiciary committee print is part of the legislative_history of the administrative_procedure_act apa see dept of labor v greenwich collieries 512_us_267 509_us_137 615_f2d_1215 9th cir 564_f2d_1253 ndollar_figure 9th cir see also 711_f2d_279 n d c cir 656_f2d_807 n d c cir of deficiency the court_of_appeals for the seventh circuit concluded the apa is irrelevant however because the irs’s issuance of a notice of tax_deficiency and the tax court’s review of it are governed by the internal_revenue_code and the rules and procedures of the tax_court and not by the apa bratcher v commissioner aftr 2d pincite2 ustc par big_number at big_number 7th cir affg tcmemo_1996_252 see also am gen ins co v ftc 359_fsupp_887 s d tex rejecting a jurisdictional claim under the apa because there was no final agency action and plaintiff had an adequate remedy at law under the clayton act affd 496_f2d_197 5th cir 356_fsupp_514 e d wash as relief is at least available under u s c sec_1491 judicial review may not be predicated on the administrative_procedure_act affd 514_f2d_402 9th cir 299_fsupp_465 d c la rejecting taxpayer’s claim that review to restrain enforcement of irs summons is governed by apa sec_703 and sec_704 because sec_7602 and sec_7604 and 375_us_440 provide an adequate remedy similarly it is well established that the apa does not override sec_7421 known as the anti-injunction_act sec_7421 which provides that no suit for the purpose of restraining the assessment or collection of any_tax continued the tax code has long provided a specific statutory framework for reviewing deficiency determinations of the internal_revenue_service sec_6015 is part and parcel of this statutory framework this court’s de novo review procedures emanate from this statutory framework accordingly the apa judicial review procedures do not supplant this court’s longstanding de novo review procedures in cases arising under sec_6015 moreover the fact that sec_6015 postdates the apa does not render the apa judicial review procedures applicable here apa section provides that the apa does not limit or repeal additional requirements imposed by statute or otherwise recognized by law u s c sec when the apa was enacted in this court’s de novo procedures for reviewing irs functions were well established and recognized by law continued shall be maintained in any court by any person this provision is part of a specific statutory framework intended by congress as limitations not negated by the apa fostvedt v united_states 978_f2d_1201 10th cir see 929_f2d_1085 5th cir precluding relief under the apa because sec_7421 is a specific statute that bars the requested relief 919_f2d_1440 10th cir congress has provided express methods by which proposed deficiencies assessments or collections of taxes may be challenged and express prohibition in the anti-injunction_act sec_7421 against suits brought for the purpose of restraining the assessment or collection of any_tax except in the prescribed manner cf u s c sec_702 nothing herein confers authority to grant relief if any other statute that grants consent to suit expressly or impliedly forbids the relief which is sought within the meaning of apa section see eg 283_us_589 stating that in deficiency proceedings before the board_of_tax_appeals there is a complete hearing de novo the adequacy of the scope of review is now thoroughly established 17_f2d_663 d c cir the board_of_tax_appeals is vested with full reviewing jurisdiction over the findings of the commissioner the appellate power includes the authority not only to review but to investigate de novo the matters in controversy between the government and the taxpayer these de novo trial procedures which have remained when the apa was enacted this court had jurisdiction not only to redetermine deficiencies but also to determine certain overpayments to redetermine excessive profits on defense contracts as previously determined by the secretary_of_the_treasury and to hear claims for refunds of processing taxes all these matters were reviewed de novo see revenue act of ch sec_701 58_stat_86 excessive profits revenue act of ch sec_504 b 56_stat_957 refunds of processing taxes revenue act of ch sec e 44_stat_67 overpayments revenue act of ch sec_274 43_stat_297 deficiencies in one of its earliest decisions the board_of_tax_appeals characterized its scope of review in deficiency proceedings as follows when a taxpayer brings his case before the board he proceeds by trial de novo the record of the case made in the internal revenue bureau is not before the board except in so far as it may be properly placed in evidence by the taxpayer or by the commissioner the board must decide each case upon the record made at the hearing before it and in order that it may properly do so the taxpayer must be permitted to fully present continued essentially unchanged since the apa’s enactment provide a stricter scope of review of the commissioner’s determinations than would obtain under apa review procedures consequently pursuant to apa section the apa does not limit or repeal additional requirements arising from this court’s de novo review procedures the legislative_history of the apa confirms this understanding see s comm on the judiciary 79th cong 1st sess administrative_procedure_act comm print reprinted in administrative_procedure_act legislative_history pincite stating that there are exempted from apa formal adjudication requirements matters that are subject_to de novo review of facts and law such as the tax functions of the bureau of internal revenue which are triable de novo in the tax_court s rept 79th cong 1st sess reprinted in administrative_procedure_act legislative_history pincite explaining that pursuant to apa provisions governing the scope of judicial review courts establish facts de novo continued any questions relating to his tax_liability which may be necessary to a correct determination of the deficiency to say that the taxpayer who brings his case before the board is limited to questions presented before the commissioner and that the board in its determination of the case is restricted to a decision of issues raised in the internal revenue bureau would be to deny the taxpayer a full and complete hearing and an open and neutral consideration of his case barry v commissioner 1_bta_156 where the agency adjudication is not subject_to apa formal adjudication provisions such as tax assessments not made upon an administrative hearing and record where contests may involve a trial of the facts in the tax_court h rept 79th cong 2d sess reprinted in administrative_procedure_act legislative_history pincite same the mere fact that judicial review is for abuse_of_discretion in a spousal relief case arising under sec_6015 does not trigger application of the apa record rule or preclude this court from conducting a de novo trial as the majority opinion correctly notes this court has a long tradition of providing trials when reviewing the commissioner’s determinations under an abuse_of_discretion standard for example when reviewing for abuse_of_discretion the commissioner’s refusal to abate interest under sec_6404 this court has consistently conducted trials see eg goettee v commissioner tcmemo_2003_43 jean v commissioner tcmemo_2002_256 jacobs v commissioner tcmemo_2000_123 in sum the apa does not disturb or supersede this court’s longstanding de novo judicial review procedures for cases involving spousal relief under sec_6015 this is not to say however that this court could not or should not in appropriate circumstances borrow principles of judicial review embodied in the apa indeed on occasion this court has done so for instance in dittler bros inc v commissioner this court looked to apa caselaw in adopting a substantial evidence rule as the appropriate measure for reviewing the reasonableness of the commissioner’s determination as to tax_avoidance in a declaratory_judgment action arising under former sec_7477 72_tc_896 affd without published opinion 642_f2d_1211 5th cir the court based its decision partly on the legislative_history of former sec_7477 which made it clear that congress did not intend the court’s judgment to be a mere de novo redetermination but rather a review of the commissioner’s determination id see also 91_tc_1079 holding that the commissioner’s exercise of administrative discretion in failing to waive additions to tax under former sec_6661 is subject_to judicial review 82_tc_989 looking to principles of administrative law now incorporated into the administrative_procedure_act as supporting a presumption that the commissioner’s discretionary actions in denying a request for a filing extension under sec_2032a were subject_to judicial review as the majority opinion notes this court’s rules regarding declaratory judgments involving retirement plans and exempt_organizations generally require these actions to be disposed of on the basis of the administrative record see rule a again much as in dittler bros inc v commissioner supra the reason for this limited review procedure lies in a legislative directive that the court is to base its determination upon the reasons provided by the internal_revenue_service in its notice to the party making the request for a determination or based upon any new_matter which the service may wish to introduce at the time of trial h rept pincite c b supp see rule a explanatory note 68_tc_1048 by contrast congress has not imposed a restrictive standard for this court’s review of the commissioner’s determinations under sec_6015 clearly when it enacted sec_6015 congress was aware that this is a trial_court that has historically resolved cases by taking evidence and has never been governed by the apa nothing in the statute or the legislative_history indicates that the apa is to apply to sec_6015 case sec_5 when congress acted in to expand this court’s declaratory_judgment jurisdiction to include matters involving exempt_organizations the report of the senate_finance_committee stated the judgment of the court in a declaratory_judgment proceeding is to be based upon the facts as presented to the court s rept pt pincite 1976_3_cb_49 in a footnote to this sentence the report added in many cases this would be essentially the administrative record before the internal_revenue_service and cited the notes to the tax court’s rules id at n c b vol pincite notably the legislative_history makes no reference to apa procedures from which we infer that congress did not contemplate that apa procedures would apply or that we are to restrict our review to the administrative record sec_6015 expanded the court’s jurisdiction to review all denials of relief from joint_and_several_liability as described in the conference_report the house bill specifically provides that the tax_court has jurisdiction to review any denial of innocent spouse relief h conf rept pincite 1998_3_cb_747 similarly under the senate amendment the tax_court has jurisdiction of disputes arising from the separate liability election id pincite c b pincite the conference agreement follows the house bill and the senate amendment in establishing jurisdiction in the tax_court over disputes arising in this area id the legislative purpose in enacting sec_6015 was to provide spouses with broader access to relief from joint_and_several tax_liabilities see id pincite c b pincite in light of that fact it seems unlikely that congress would have intended tax_court review of a spouse’s claim to be governed by the more restrictive apa judicial review procedures rather than by the tax court’s customary de novo review procedures in conclusion i believe that the majority opinion in its rejection of the apa record rule and in its application of the abuse_of_discretion standard is consistent with this court’s well-established practice and appropriately implements legislative intent to provide spouses open and neutral consideration of their claims under sec_6015 wells cohen swift gerber laro vasquez gale marvel haines goeke and colvin jj agree with this concurring opinion halpern and holmes jj dissenting this case presents the issue of whether one of the guiding principles of administrative law--the record rule--governs our review of a decision by the commissioner to deny relief under sec_6015 the majority concludes that it does not that conclusion is potentially of great significance because it will likely affect the manner in which we decide other types of cases arising under our expanding nondeficiency jurisdiction because the majority’s conclusion is contrary to settled principles of administrative law regarding the proper scope of judicial review and because it misapplies the abuse_of_discretion standard of review we respectfully dissent before proceeding it is important to distinguish between two concepts-- scope of review and standard of review --that delimit judicial review of agency action as succinctly stated by the u s court_of_appeals for the tenth circuit the scope of judicial review refers merely to the evidence the reviewing court will examine in reviewing an agency decision the standard of judicial review refers to how the reviewing court will examine that evidence 934_f2d_1127 10th cir emphasis added the majority concludes that the appropriate scope of review in sec_6015 see eg sec_6404 review of interest abatement denials and d review of collection_due_process determinations this review jurisdiction has become an increasingly large part of our caseload over the last decade cases is de novo used to describe a reviewing court’s scope of review the term de novo signifies that the court is not limited to reviewing the administrative record rather the parties are free to create a new evidentiary record upon which the reviewing court will base its decision as for the appropriate standard of review in this case the parties agree that we should review respondent’s denial of sec_6015 relief for abuse_of_discretion we discuss the disputed scope of review in part i and we discuss the majority’s application of the undisputed standard of review in part ii i our scope of review should be limited to the administrative record a introduction identifying the issue the specific issue in this case is whether in reviewing respondent’s decision to deny sec_6015 relief to petitioner we are limited by the record rule to consideration of the administrative record as respondent contends or may consider evidence adduced at trial a sec_2 in the context of a court’s standard of review the term de novo signifies that the reviewing court need not give any deference to the decision reached by the administrative agency that is the reviewing court may substitute its judgment for that of the agency even if such court’s scope of review is the administrative record see childress davis federal standards of review sec_15 pincite - 3d ed petitioner contends following respondent’s lead the majority opinion and concurring opinion largely frame that issue in terms of whether the judicial review provisions of the administrative_procedure_act apa u s c secs apply to proceedings in this court that characterization is somewhat overbroad as should be evident from the following introductory discussions of the record rule and the apa whether couched in terms of the record rule or the apa the dispositive inquiry in this case is whether congress intended our review of respondent’s sec_6015 determinations to be effected by means of de novo proceedings sec_6015 sec_6015 provides that if a joint filer does not qualify for relief from joint_and_several_liability under sec_6015 or c the secretary may under procedures prescribed by him grant such relief on equitable grounds we have jurisdiction to review the commissioner’s decisions under sec_6015 114_tc_324 we have previously held that we review such decisions for abuse_of_discretion e g 118_tc_106 we adopted that standard on the basis of judge colvin the trier of fact in this case conducted a trial de novo with the understanding that the subsequent resolution of the record rule’s application would determine whether he could properly consider the evidence adduced at trial in resolving the sec_6015 issue previous opinions of this court considering discretionary authority of the commissioner ie we did so apart from any consideration of the apa judicial review provisions see id 115_tc_183 affd 282_f3d_326 5th cir the record rule the record rule refers to the general_rule of administrative law that a court can engage in judicial review of an agency action based only on consideration of the record amassed by the agency the administrative record pierce administrative law treatise sec_11 pincite 4th ed of course in situations where congress has provided for de novo proceedings in the reviewing court the record rule by its terms does not apply on the other hand in cases where congress has simply provided for review without setting forth the standards to be used or the procedures to be followed this court the supreme court has held that consideration is to be confined to the administrative record and that no de novo proceeding may be held 373_us_709 citing pre-apa cases similarly standards of review such as arbitrary and capricious terms we have associated with the the record rule predates and indeed is not codified in the apa which was enacted in see eg 280_us_420 see also pierce administrative law treatise sec_11 pincite 4th ed abuse_of_discretion standard we adopted for sec_6015 cases see jonson v commissioner supra pincite have consistently signified a review limited to the administrative record united_states v carlo bianchi co supra pincite thus regardless of the applicability of the apa in this case the record rule seemingly would apply unless abuse_of_discretion means something different in tax law than it does elsewhere administrative_procedure_act chapter of the apa u s c secs provides rules for judicial review of agency action the relevant provision for our purposes is apa sec_706 which lists various circumstances in which a reviewing court must set_aside agency action two paragraphs of apa sec_706 are important here paragraph a requiring a reviewing court to reverse agency action that it finds is arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law and paragraph f requiring a reviewing court to reverse agency action that it finds is unwarranted by the facts to the extent that the facts are subject_to trial de novo by the reviewing court the supreme court has confirmed the applicability of pars b through d of apa sec_706 relate to agency action that is unconstitutional outside the agency’s scope of authority or procedurally defective par e relates to formal agency action ie action that is statutorily required continued the record rule in cases where apa sec_706 provides the appropriate standard of review see fla power light co v lorion 470_us_729 411_us_138 see also 333_f3d_156 d c cir 30_f3d_1057 9th cir conversely in cases that fall into the de novo category of apa sec_706 the record rule by its terms does not apply b applicability of the apa the majority opinion although as discussed above the issue is not necessarily dispositive we begin by addressing the majority’s conclusion that the judicial review provisions of the apa are inapplicable in this case the majority begins with the premise that i t is well established that the apa does not apply to deficiency cases in this court that is cases arising under sec_6213 or sec_6214 in which we may redetermine the taxpayer’s tax_liability majority op p the majority then concludes that it finds no convincing reason to treat our determinations under sec_6015 and sec_6213 differently for purposes of applicability of the apa majority op p continued to be determined on the record after opportunity for an agency hearing see apa sec_554 that is not supported by substantial evidence applicability of the apa to deficiency cases in this court we disagree with the majority’s premise that the judicial review provisions of the apa do not apply to ordinary deficiency cases in this court it is undoubtedly true that the record rule does not apply to such cases that is not the consequence of an implied exemption from the apa rather it is the consequence of the application of apa sec_706 which as discussed above provides that a reviewing court shall set_aside agency action that is unwarranted by the facts to the extent that the facts are subject_to trial de novo by the reviewing court both the house report and the senate report accompanying the apa point to tax assessments which may involve a trial of the facts in the tax_court as an example of the type of agency action to which apa sec_706 applies s rept 79th cong 1st sess h rept 79th cong 2d sess thus while it may be accurate to say that the enactment of the apa had no practical effect on our scope of review in deficiency cases the majority’s claim that the apa does not apply to such cases is erroneous the distinction is important in terms of context once it is conceded that the tax_court has never been exempt from the apa judicial review provisions our conclusion that those provisions have practical consequences in relation to our recently granted jurisdiction to review sec_6015 adjudications does not seem revolutionary in support of its premise that the judicial review provisions of the apa do not apply to deficiency cases in this court the majority primarily relies on o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 the taxpayer in o’dwyer sought to compel the irs to produce its entire administrative file based in part on language in apa sec_706 directing the reviewing court to review the whole record id pincite perhaps out of concern that judicial review of the whole record within the meaning of apa sec_706 would be inconsistent with the established tax_court_practice of not looking behind statutory notices of deficiency the court felt compelled to conclude that the tax_court is not a reviewing court for purposes of the apa id pincite the court based that conclusion on the premise that the apa judicial review provisions apa sections apply only to formal adjudications ie those subject_to the procedures set forth in apa sec_554 sec_556 and sec_557 id given subsequent caselaw the majority also cites 58_tc_282 in nappi the court simply concluded that the tax_court is not an agency that is subject_to the administrative procedure as opposed to judicial review provisions of the apa apa secs id pincite to the extent the court was so concerned such concern appears to have been unfounded see s rept 79th cong 1st sess h rept 79th cong 2d sess stating that the requirement of review upon the whole record means simply that courts may not look only to the case presented by one party since other evidence may weaken or even indisputably destroy that case establishing that the judicial review provisions of the apa apply to informal as well as formal adjudications eg fla power light co v lorion supra pincite the continuing relevance of the apa discussion in o’dwyer is dubious at best applicability of the apa to sec_6015 cases given the legislative_history discussed above and the questionable relevance of the o’dwyer case the majority’s premise that the judicial review provisions of the apa do not apply to deficiency cases in this court cannot stand furthermore apa section would seem to preclude the possibility that such provisions do not apply to our relatively in his concurring opinion judge thornton supplements his reliance on the o’dwyer case with statutory analysis he implies that the import of apa sec_704 which provides in part that agency action for which there is no other adequate remedy in a court are subject_to judicial review is that where there is an existing adequate remedy in court the apa is inapplicable concurring op pp however as judge thornton himself recognizes the supreme court has characterized the import of the above-quoted portion of apa sec_704 as follows when congress enacted the apa to provide a general authorization for review of agency action in the district courts it did not intend to duplicate the previously established special statutory procedures relating to specific agencies 487_us_879 thus for example a taxpayer who disagrees with a deficiency_notice does not have a separate cause of action in federal district_court under the apa it does not follow that the apa is inapplicable to deficiency cases see discussion of apa sec_706 above similarly in 336_f3d_419 5th cir another case cited by judge thornton which refers to the bowen discussion of apa sec_704 the court merely made the technical point that the taxpayer’s interest abatement claim was cognizable as a refund_suit under sec_7422 rather than as a separate cause of action under the apa id pincite n new jurisdiction to review sec_6015 adjudications a s ubsequent statute may not be held to supersede or modify chapter except to the extent that it does so expressly sec_6015 of course makes no mention of the apa or the appropriate standard or scope of review for that matter we would therefore hold that the apa judicial review provisions apply to sec_6015 cases as well as deficiency cases c apa sec_706 vs apa sec_706 the majority opinion assuming the applicability of the apa judicial review provisions in this case the relevant inquiry becomes whether congress intended as it clearly did in the context of deficiency proceedings our review of sec_6015 adjudications to fall into the trial de novo category of apa sec_706 the majority while framing the issue in terms of the propriety of de novo proceedings rather than the applicability of apa sec_706 concludes that congress intended that we provide an opportunity for a trial de novo in making our determinations under sec_6015 majority op p the majority bases that conclusion on the similarity between the words determine and redetermination appearing in sec_6015 and sec_6213 respectively specifically the majority reasons that sec_6213 which establishes our jurisdiction over deficiency cases uses the term redetermination and deficiency cases in this court are decided by trial de novo so sec_6015 which uses the term determine must reflect a congressional intent for us to review sec_6015 adjudications by trial de novo in other words the majority assumes that when congress uses the word determine or a variation thereof in the context of tax_court review such word signifies a trial de novo use of the word determine in sec_6015 does not signify de novo proceedings a legislative_history of other tax provisions the legislative_history of certain declaratory_judgment provisions of the code contradicts the majority’s assumption regarding congress’s use of the word determine as the majority recognizes this court has jurisdiction to issue declaratory judgments in several situations majority op p note for example we have jurisdiction under sec_7476 to make a declaration with respect to the initial or continuing qualification of certain retirement plans in that regard we have stated that it is clear that congress did not expect the tax_court to conduct a trial de novo and make an independent examination of the facts to determine if the subject plan was qualified 71_tc_824 affd 658_f2d_735 10th cir see also rule a and explanatory note 68_tc_1031 while the majority notes that sec_7476 authorizes us to make a declaration rather than a determination majority op p note the house report explaining sec_7476 describes the provision in part as follows the court is to base its determination upon the reasons provided by the internal_revenue_service in its notice to the party making the request for a determination or based upon any new_matter which the service may wish to introduce at the time of the trial the tax_court judgment however is to be based upon a redetermination of the internal revenue service’s determination and not on a general examination of the provisions of the plan or related trust in order to provide the court with flexibility in carrying out this provision the bill authorizes the chief_judge of the tax_court to assign the commissioners of the tax_court to hear and make determinations with respect to petitions for a declaratory_judgment subject_to such conditions and review as the court may provide h rept pincite 1974_3_cb_244 emphasis added see also s rept pincite c b supp similar similar language appears in committee reports describing sec_7428 declaratory judgments relating to sec_501 status and former sec_7477 declaratory judgments relating to sec_367 transfers see h rept pincite 1976_3_cb_695 s rept pincite in raising new matters in a declaratory_judgment proceeding under sec_7476 the matters are to be based on information contained in the administrative record not on facts gathered after the administrative record has closed halliburton co v commissioner tcmemo_1992_533 1976_3_cb_49 the foregoing would seem to deflate the notion that congress equates the word determine and variations thereof with de novo proceedings in the context of tax_court review b use of the word determination elsewhere congress’s use of the word determination in a similar non-tax context is also instructive sec_636 of the federal magistrates act u s c secs provides that in the case of certain dispositive motions assigned to a magistrate a district judge shall make a de novo determination of those portions of the magistrate’s report to which objection is made in interpreting that provision the supreme court stated it should be clear that on these dispositive motions the statute calls for a de novo determination not a de novo hearing we find nothing in the legislative_history of the statute to support the contention that the judge is required to rehear the contested testimony in order to make the required determination 447_us_667 the court quoted the following language from the house report accompanying the bill that became the federal magistrates act the use of the words de novo determination is not intended to require the judge to actually conduct a new hearing on contested issues normally the judge on application will consider the record which has been developed before the magistrate and make his own determination on the basis of that record without being bound to adopt the findings and conclusions of the magistrate id pincite quoting h rept pincite thus congress has used the phrase de novo determination in the context of other non-tax trial_court proceedings to signify an independent determination ie without deference to the result reached by the initial decisionmaker by the trial_court that is nonetheless based on the record developed by the initial decisionmakerdollar_figure d the abuse_of_discretion standard of review in tax_court proceeding sec_1 the majority opinion the majority acknowledges that the standard of review in this case is abuse_of_discretion as discussed above at i a regardless of the applicability of the apa the abuse_of_discretion standard traditionally has been associated with the application of the record rule the majority therefore is forced in his concurring opinion supra p judge thornton concludes that the following statutory language renders our pre- apa de novo trial procedures applicable to sec_6015 cases this subchapter and chapter do not limit or repeal additional requirements imposed by statute or otherwise recognized by law apa sec we agree that the enactment of the apa in did not preempt this court’s existing de novo trial procedures see supra note and accompanying text see also supra note we do not agree that our jurisdiction to review sec_6015 adjudications created in can be stitched to our pre-apa deficiency jurisdiction for these purposes specifically we emphatically do not agree that sec_6015 is part and parcel of the specific statutory framework for reviewing deficiency determinations of the internal_revenue_service concurring op supra p see infra discussion at i d to take the position that the abuse_of_discretion standard of review has different evidentiary consequences in the context of tax_court review than it does elsewhere the traditional effect of applying an abuse_of_discretion standard in this court is to alter the standard of review not to restrict what evidence we consider in making our determination majority op p the majority proceeds to list six examples of situations in which we have conducted trials de novo to determine whether the commissioner has abused his discretion sec_446 cases sec_482 cases review of the commissioner’s refusal to waive penalties and additions to tax review of interest abatement denials review of the commissioner’s refusal to grant filing extensions and review of the commissioner’s disallowance of a bad_debt_reserve deduction majority op pp distinguishing the majority’s examples in all but one of the majority’s examples regarding de novo proceedings in the context of this court’s abuse_of_discretion review the commissioner’s exercise of discretion is relevant to his determination of the existence or amount of a deficiency in tax or an addition_to_tax that is subject_to our deficiency jurisdictiondollar_figure our opinion in estate of gardner v the one exception involves our jurisdiction conferred in to review interest abatement adjudications the continued commissioner 82_tc_989 is instructive in that regard however once our deficiency jurisdiction has been properly invoked we will examine de novo the merits of respondent’s deficiency determinations including his exercise of discretion under sec_6081 filing extension to the extent that the alleged deficiency and any addition_to_tax within our deficiency jurisdiction see sec_6662 now sec_6665 turn upon respondent’s discretionary actions rather our review of respondent’s denial of an extension of time to file the estate_tax_return in this case is necessary for us to determine the merits of respondent’s substantive determination_of_a_deficiency here the sole reason for denial of the sec_2032a special use election and hence the basis for the major portion of the asserted deficiency is the assertion that the estate_tax_return was not timely filed the approach suggested by estate of gardner albeit in the context of whether the commissioner’s discretion under sec_6081 is reviewable at all is an appropriate and workable means of determining whether our review of an exercise of discretion by the commissioner is properly the subject of a trial de novo applying that test to sec_6015 the commissioner’s exercise of discretion under that provision is not relevant to his determination of the existence or amount of a deficiency in continued majority opinion cites three recent interest abatement cases each the subject of a memorandum opinion in which we conducted trials de novo majority op p while the issue is not before us today we would conclude that for the same reasons discussed herein our review of the commissioner’s interest abatement denials is not properly the subject of de novo proceedings tax or an addition_to_tax that is subject_to our deficiency jurisdictiondollar_figure accordingly we would hold that this court’s review of such adjudications is not properly the subject of de novo proceedings e procedural consistency in general the majority opinion states that a doption of respondent’s position would lead to the anomaly of proceedings in some sec_6015 cases on the basis of the commissioner’s administrative record and trials de novo in others majority op p assuming that a trial de novo would be appropriate in certain circumstances see sec_6015 we maintain that a de novo determination of eligibility for sec_6015 relief on one hand and a review of the commissioner’s denial of such that is true even when the taxpayer seeks review of the commissioner’s denial of sec_6015 relief as part of a deficiency case in that situation the commissioner’s exercise of discretion may determine the taxpayer’s liability for any deficiency ultimately assessed but has no bearing on the existence or amount of that deficiency if a taxpayer were to challenge the commissioner’s denial of relief in a subsequent deficiency proceeding we see no reason why we could not conduct a trial de novo regarding the existence or amount of the deficiency while disposing of any sec_6015 denial on the basis of its administrative record the majority cites 114_tc_276 in support of the proposition that if a taxpayer challenges the commissioner’s denial of sec_6015 relief in a subsequent deficiency proceeding the trial de novo with respect to the deficiency extends to our disposition of the sec_6015 issue as explained in note we disagree the court of course did not address that issue in butler relief for abuse_of_discretion on the other are two fundamentally different judicial exercises for which different procedures are entirely appropriate nonrequesting spouses we also disagree with the majority’s conclusion that t he fact that congress provided for intervention by nonrequesting spouses in the tax_court proceeding suggests congress intended that we conduct trials de novo in making our determinations under sec_6015 majority op p there are numerous examples in administrative law where third parties are allowed to intervene in judicial proceedings involving the review of agency action see eg 982_f2d_1332 9th cir we are not aware of any cases holding that such third parties may introduce matters outside the scope of the relevant administrative record cf vt yankee nuclear power corp v natural res def council inc 435_us_519 upholding atomic energy commission’s refusal to consider conservation alternatives raised by intervenor subsequent to initial licensing decision f conclusion we conclude that our scope of review in this case should be limited to the administrative record ii misapplying the abuse_of_discretion standard a introduction while we disagree with the majority’s conclusion that the scope of review--a trial de novo--is correct we recognize that the court has previously adopted abuse_of_discretion as the standard of review for sec_6015 cases see eg jonson v commissioner t c pincite courts generally hold that a decisionmaker abuses his discretion when it makes an error of law or rests its determination on a clearly erroneous finding of fact or applies the correct law to facts which are not clearly erroneous but rules in an irrational manner 249_f3d_1121 9th cir see also 496_us_384 same the majority describes the abuse_of_discretion standard as follows the taxpayer bears a heavy burden_of_proof the commissioner’s position deserves our deference and we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law majority op pp accepting the majority at its word--the proper approach is de novo review applying an abuse_of_discretion standard majority op p 20--we fail to see how the majority has done anything other than ignore its description of the abuse_of_discretion standard and instead substitute its judgment for respondent’s both as to the procedures prescribed by the secretary pursuant to sec_6015 and respondent’s determination of various factual issues in this case b new standards properly applied abuse_of_discretion review recognizes that congress intended agencies to have considerable leeway in setting standards unless those standards are in some way contrary to the statute and so constitute an error of law courts should respect them and not substitute their own we are bound by the following rule_of deference federal courts must defer to any reasonable interpretation given to the statute by the agency charged with its administration as well as to the agency’s interpretations and application of its regulations and policies in carrying out its statutory duties unless plainly erroneous 995_f2d_850 8th cir citation and internal quotation marks omitted see also 887_f2d_1003 9th cir sec_6015 instructs the secretary to prescribe procedures for exercising his discretion to provide equitable relief under that section the secretary has prescribed the required procedures in revproc_2000_15 2000_1_cb_447 sec_4 of the revenue_procedure is entitled general conditions for relief section dollar_figure thereof lists certain necessary threshold conditions for relief section dollar_figure lists circumstances under which the secretary will ordinarily grant equitable relief and sec_4 among other things lists the factors that the secretary will consider in determining whether he will grant equitable relief in situations where he would not ordinarily grant it under sec_4 while the majority does not disregard the general conditions listed in sec_4 of the revenue_procedure it does not defer to them treating them rather as suggestions to be respected to the extent that the majority agrees with them the majority substitutes its standards for the secretary’s in at least three ways the secretary does not regard the requesting spouse’s lack of significant benefit from an unpaid liability as weighing in favor of relief the majority does majority op pp the secretary does not regard the failure of a requesting spouse to participate in wrongdoing as weighing in favor of relief the majority does majority op p the secretary does not regard the fact of a requesting spouse’s status as a newlywed as weighing in favor of relief the majority does majority op p the majority’s standards may be reasonable but since the majority has made no finding that the secretary’s are not we should not substitute ours for his whatever force the majority attaches to the abuse_of_discretion standard under which it labors that force is not apparent in the majority’s treatment of the secretary’s prescription in revproc_2000_15 supra of the conditions required for relief under sec_6015 c commissioner’s judgment moreover we fail to see how the abuse_of_discretion standard has any force in connection with the majority’s review of respondent’s fact findings we are principally concerned by the majority’s failure to defer to respondent’s findings on perhaps the two most important facts that the majority cites in favor of relief--the supposed economic hardship petitioner would suffer were relief not granted and her supposed lack of knowledge that her husband would not pay his tax_liability under the terms of an installment_agreement with respect to economic hardship the majority contradicts respondent’s finding that petitioner had enough assets and income from which to pay the unpaid tax for and that she failed to show she would suffer economic hardship if relief were denied among the facts that the majority finds are in petitioner received wages of dollar_figure she owned a house in which at least in she had equity of dollar_figure at the time of trial she had dollar_figure in a savings account and at the time of trial she owned a k retirement account of undetermined amount certainly she had expenses in caring for mr wiwi but the majority does not tell us what they are based on the majority’s findings it appears that the unpaid tax is no more than dollar_figure increased by interest we fail to see how respondent’s finding that petitioner would suffer no economic hardship if relief were denied runs afoul of the majority’s recitation of the abuse_of_discretion standard arbitrary capricious clearly unlawful or without sound basis in fact or law majority op p with respect to petitioner’s knowledge the majority contradicts respondent’s finding that when petitioner signed the return she knew or had reason to know that mr wiwi would not pay the tax for and that it was not reasonable for petitioner to believe that mr wiwi would pay the tax the majority finds mr wiwi told petitioner that he would pay the unpaid tax as provided in a proposed installment_agreement that he submitted with their income_tax return majority op p in finding that petitioner reasonably believed that mr wiwi would pay the tax owed the majority states mr wiwi concealed from petitioner until that he had failed to pay the unpaid tax during those years petitioner did not know and had no reason to know of mr wiwi’s failure to pay that tax this fit his pattern of deception mr wiwi had also concealed from her that he owed tax for and respondent petitioner’s first lawyer even admitted in his first meeting with respondent’s appeals_office that his client would not suffer economic hardship were relief not granted ex 10-r pincite offered no contrary evidence on this factor we conclude that this factor favors petitioner majority op p emphasis added the time for testing petitioner’s belief is when she signed the return see majority op p at that time petitioner knew that mr wiwi would not presently pay the unpaid tax he told her that he would pay the tax pursuant to a proposed installment_agreement that he was submitting with their joint_return the commissioner however is not obligated to accept an installment_agreement see sec_6159 the majority finds nothing to establish petitioner’s evaluations of the probabilities that the proposed installment_agreement would be accepted or mr wiwi could immediately pay the unpaid tax if the proposed installment_agreement were rejected indeed the majority’s failure to find that an installment_agreement was accepted leads us to believe either that mr wiwi did not actually submit the agreement or that respondent rejected itdollar_figure more importantly while we acknowledge that reasonable persons could draw different inferences from that portion of the factual record we do not the administrative record shows no installment_agreement either attached to the return or separate either in draft or in final form indeed the only mention of an installment_agreement is the notation no installment_agreement in the notes of the appeals officer from petitioner’s second appeals_conference ex 10-r pincite understand how the majority can conclude that respondent abused his discretion in finding that it was not reasonable for petitioner to believe that mr wiwi would pay the unpaid tax at the time she signed the return d conclusion the majority has failed to convince us that respondent’s ultimate finding of fact--that petitioner was not entitled to equitable relief--was arbitrary capricious clearly unlawful or without sound basis in fact or law in other words an abuse_of_discretion see majority op pp iii conclusion we close by returning to our first point the scope of our review of the commissioner’s denial of sec_6015 relief should be limited to the administrative record since the tax_court is not exempt from the ordinary principles of administrative law that bind other courts reviewing agency action had the majority so limited the scope of its review and had it then examined respondent’s denial of relief to petitioner pursuant to a correct application of the abuse_of_discretion standard to determine whether it was arbitrary clearly unlawful or without sound basis in fact or law we believe that respondent would have prevailed chiechi j dissenting i agree with the majority opinion’s rejection of respondent’s argument that the apa controls the proceedings in the instant case however that conclusion does not require the majority opinion to hold as it does nor does it logically lead to holdings that in determining whether to grant relief under sec_6015 the court may consider matters raised at trial that petitioner did not raise with respondent’s appeals_office and that petitioner is entitled to equitable relief under sec_6015 i dissent from those holdings and disagree with the rationales that the majority opinion offers in support of them with respect to the majority opinion’s holding that in determining whether to grant relief under sec_6015 the court may consider matters raised at trial that petitioner did not raise with respondent’s appeals_office nothing in sec_6015 requires the court in exercising its jurisdiction under sec_6015 to determine the appropriate relief available to petitioner under sec_6015 to consider matters raised at trial that petitioner did not raise with respondent’s appeals_office to consider such matters in determining whether respondent abused respondent’s discretion in denying relief under sec_6015 has the effect of vitiating the abuse-of-discretion standard that the court held in 114_tc_276 and its progeny is applicable where a taxpayer claims equitable relief under that section if a taxpayer seeking relief under sec_6015 does not raise a matter with or present sufficient information to respondent’s appeals_office and if after reasonable inquiry respondent’s appeals_office has been unable to ascertain such matter or sufficient information that would support such relief it would be improper for the court to permit the taxpayer to present such matter or such information at trial moreover it would be illogical and inappropriate for the court to conclude in such circumstances that respondent abused respondent’s discretion in denying relief under sec_6015 with respect to the majority opinion’s holding that petitioners are entitled to equitable relief under sec_6015 the majority opinion purports to have applied an abuse- of-discretion standard in reaching that holding i do not believe that the majority opinion has in fact applied such a standard in the instant case instead the majority opinion based upon evidence introduced at trial has substituted the judgment of the majority for the judgment of respondent in so doing the majority opinion offers no explanations about why the conclusions of respondent’s appeals_office as to the effect of the presence or the absence of certain factors set forth in revproc_2000_15 2000_1_cb_447 constitute an abuse_of_discretion by respondent foley j agrees with this dissenting opinion
